Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 6 are objected to because of the following informalities: in line 5 of Claim 3, “the first bevel gear transmission” should be corrected to “the first bevel gear transmission device”, in order to be consistent with the language used in Claim 1. Similarly, in line 5 of Claim 6, “the second bevel gear transmission” should be corrected to “the second bevel gear transmission device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part, “the transmission shaft of the inlet fixed impeller hub and the first stage impeller hub are radially fixed by a first deep groove ball bearing”. It is unclear if the inlet fixed impeller hub and first stage impeller hub are fixed by the same ball bearing. Additionally, it is unclear if the transmission shaft itself if being fixed by the 
Allowable Subject Matter
Claim 1 and 3-10 are allowed.
Regarding Claim 1, the instant application is directed towards an unobvious improvement to individual axis driven three stage counter rotating axial flow pumps. Merz (DE Patent No. 3942672) teaches an individual axis driven three stage counter rotating axial flow pump including a power source and transmission shaft (Fig. 3 #2), the pump comprising import fixed guide vanes (22), a first stage impeller (18), a second stage impeller (11), a third stage impeller (4), and an outlet fixed guide vane (25) set up on the transmission shaft successively from a pump inlet to a pump outlet (Fig. 3), wherein the import fixed guide vanes are set up on an inlet fixed impeller hub (21), the first stage impeller is mounted on a first stage impeller hub (17), the second stage impeller is mounted on a second stage impeller hub (10), the third stage impeller is mounted on a third stage impeller hub (3), the outlet fixed guide vane is mounted on an outlet fixed guide impeller hub (24), the inlet fixed impeller hub and the first stage impeller hub are connected inside a first cavity therebetween to define a first bevel gear transmission device (23), the outlet fixed guide vane hub and the third stage impeller hub are connected inside a second cavity therebetween to define a second bevel gear transmission device (9), the second stage impeller hub is keyed to the transmission shaft (5), and the transmission shaft is keyed to a transmission cone gear and a second driving cone gear, the transmission cone gear is located at the first connected cavity (23), the second driving cone gear is located at the second connected cavity (9), and 
Merz does not appear to teach the transmission cone gear drives the first stage impeller hub in the opposite direction of the rotation direction of the transmission shaft. Rather, the first stage impeller hub rotates in the same direction as the shaft with no teaching or suggestion as to reversing the rotation.
Therefore, the combination of features is considered allowable.
Claims 3-10 are allowable due to their dependency on Claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sappenfield (US Patent No. 9382973), Davies et al. (US Patent No. 5634831), and Henmi et al. (US Patent Application Pub. No. 20040009718) each teaches a counter rotating axial flow pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799